Name: Council Implementing Regulation (EU) 2015/869 of 5 June 2015 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Europe
 Date Published: nan

 6.6.2015 EN Official Journal of the European Union L 142/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/869 of 5 June 2015 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 208/2014 of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (1), in particular Article 14(1) thereof, Whereas: (1) On 5 March 2014, the Council adopted Regulation (EU) No 208/2014. (2) On 5 March 2015, the Council adopted Decision (CFSP) 2015/364 (2), which provides that the restrictive measures set out in Council Decision 2014/119/CFSP (3) are to apply until 6 March 2016 in respect of fourteen persons and until 6 June 2015 in respect of four persons. (3) On 5 June 2015, the Council adopted Decision (CFSP) 2015/876 (4), providing that in respect of one of those four persons, the restrictive measures should apply until 6 October 2015 and for two of those persons, the restrictive measures should apply until 6 March 2016. In addition, the statement of reasons relating to those persons should be updated. (4) One person should no longer be kept on the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex I to Regulation (EU) No 208/2014, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 208/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day after its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 66, 6.3.2014, p. 1. (2) Council Decision (CFSP) 2015/364 of 5 March 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 62, 6.3.2015, p. 25). (3) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). (4) Council Decision (CFSP) 2015/876 of 5 June 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (see page 30 of this Official Journal). ANNEX (1) The person listed below is deleted from the list set out in Annex I to Regulation (EU) No 208/2014 as of 6 June 2015: Entry No 8  Viktor Viktorovych Yanukovych (Ã Ã Ã ºÃ Ã ¾Ã Ã Ã Ã ºÃ Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã ¯Ã ½Ã Ã ºÃ ¾Ã ²Ã ¸Ã ) (son of former President) (2) The entries for the following persons as set out in Annex I to Regulation (EU) No 208/2014 are replaced by the following: 4. Olena Leonidivna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½Ã Ã ´Ã Ã ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ), Elena Leonidovna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½Ã ¸Ã ´Ã ¾Ã ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ) born on 12 November 1976 in RÃ ®bniÃ a (Moldova), former Minister of Justice Person subject to investigation by the Ukrainian authorities for involvement in the misappropriation of public funds. 6.3.2014 10. Serhii Petrovych Kliuiev (Ã ¡Ã µÃÃ ³Ã Ã ¹ Ã Ã µÃ ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã »Ã Ã Ã ²), Serhiy Petrovych Klyuyev born on 19 August 1969 in Donetsk, brother of Mr Andrii Kliuiev, businessman Person subject to investigation by the Ukrainian authorities for involvement in the misappropriation of public funds. Person associated with a designated person (Andrii Petrovych Kliuiev) subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets. 6.3.2014 13. Dmytro Volodymyrovych Tabachnyk (Ã Ã ¼Ã ¸Ã ÃÃ ¾ Ã Ã ¾Ã »Ã ¾Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã ¢Ã °Ã ±Ã °Ã Ã ½Ã ¸Ã º) born on 28 November 1963 in Kiev, former Minister of Education and Science Person subject to investigation by the Ukrainian authorities for involvement in the misappropriation of public funds. 6.3.2014